           Case 1:18-cv-12058-RGS Document 171 Filed 10/03/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

___________________________________________
                                            )
SECURITIES AND EXCHANGE COMMISSION,         )
                                            )
                  Plaintiff,                )
                                            )
       v.                                   )                Case No. 1:18-cv-12058-RGS
                                            )
ROGER KNOX, WINTERCAP SA,                   )
MICHAEL T. GASTAUER, WB21 US                )
INC., SILVERTON SA INC., WB21 NA            )
INC., C CAPITAL CORP., WINTERCAP            )
SA INC. AND B2 CAP INC.                     )
                                            )
                  Defendants,               )
       and                                  )
                                            )
RAIMUND GASTAUER, SIMONE                    )
GASTAUER FOEHR, B21 LTD., SHAMAL            )
INTERNATIONAL FZE, AND WB21 DMCC            )
                                            )
                  Relief Defendants.        )
___________________________________________ )


                         STIPULATION AND ORDER
                  GOVERNING CONFIDENTIALITY OF DOCUMENTS

       IT IS HEREBY STIPULATED AND AGREED by and between the undersigned as

follows:

       1.      In responding to requests for discovery in the above-captioned action (the

“Action”), any disclosing party who produces discovery material (a “Producing Party”) may

designate as “Confidential Material” those materials which the disclosing party reasonably and in

good faith believes to constitute proprietary information, in accordance with Rule 26(c)(1)(G) of

the Federal Rules of Civil Procedure, including trade secrets, or other confidential research,

development, or commercial information. Counsel may also designate as “Confidential

Material” any materials that may reveal ongoing Commission or law enforcement investigation

into parties who have not been charged civilly or criminally. Counsel for disclosing parties other
          Case 1:18-cv-12058-RGS Document 171 Filed 10/03/19 Page 2 of 9



than the Commission shall simultaneously send a letter notifying the Commission’s Office of

Freedom of Information and Privacy Operations (the “FOIA office”) that the disclosing party

requests confidential treatment under FOIA of the materials produced under this Stipulation and

Order.

         2.     The term “Confidential Material” as used in this Stipulation and Order shall

include all materials designated in the manner described in this paragraph, and any copies,

excerpts, summaries or other disclosure of the substance of such materials. Materials are to be

designated as Confidential Material in the following manner:

                (a)     A Producing Party may designate documents or written responses to

         discovery requests (such as responses to third party subpoenas) as “Confidential

         Material” by affixing to such documents or responses a legend such as “Confidential“ or

         other words of similar import. Only the Producing Party who produced the documents or

         responses in discovery may designate them as Confidential Material. To the extent

         necessary, a Party may designate as Confidential Material documents previously

         produced to the U.S. Securities and Exchange Commission (the “Commission”) in

         connection with its investigation in this matter, that had not been the subject of this

         Protective Order, by submitting a letter to the Commission staff that identifies the

         previously-produced documents by Bates numbers.

                (b)     In the case of deposition testimony, such material may be designated as

         Confidential Material: (i) by a statement on the record, by counsel, at the time of or

         immediately following such disclosure, that such testimony shall be treated as

         “Confidential,” or (ii) by written notice, sent by counsel to all parties within twenty (20)

         calendar days after receiving a copy of the transcript thereof, that such testimony



                                                   2
         Case 1:18-cv-12058-RGS Document 171 Filed 10/03/19 Page 3 of 9



       (designated by page and line) shall be treated as “Confidential.” Until the expiration of

       the twenty-day period, the parties shall treat the entire transcript as Confidential Material.

       3.      Notwithstanding any other provision of this Stipulation and Order:

               (a)     The Commission may use Confidential Material for any of the “Routine

       Uses of Information” identified in Form SEC 1662 (“Supplemental Information For

       Persons Requested To Supply Information Voluntarily Or Directed To Supply

       Information Pursuant To A Commission Subpoena”); and

               (b)     There shall be no restriction on any party’s use of documents or other

       materials obtained independently or from a source other than the Producing Party, even if

       identical or substantially the same as materials designated as Confidential Material.

       4.      Subject to the exceptions set forth in paragraph 3 above, any person receiving

Confidential Material (the “Receiving Party”) may use the information only for the purpose of

preparing for and conducting discovery, pretrial, trial and appellate proceedings in this Action.

       5.      Subject to the exceptions set forth in paragraph 3 above, Confidential Material

shall not be disclosed to any person other than the following:

               (a)     The parties’ counsel and their respective personnel including secretaries,

       paralegals, legal assistants, clerks, and other personnel or contractors;

               (b)     The parties and their employees to the extent it is necessary for those

       personnel to have the Confidential Material to assist in preparing their case;

               (c)     The Court, necessary court personnel, and jurors;

               (d)     Court reporters and videographers who are retained to transcribe or

       videotape testimony in this Action, and any personnel of the foregoing;

               (e)     Persons who were authors or recipients of the Confidential Material;



                                                 3
         Case 1:18-cv-12058-RGS Document 171 Filed 10/03/19 Page 4 of 9



               (f)     Any person who is a potential fact witness or deponent and their counsel,

       whom either party believes should be shown Confidential Material in order to provide

       information or testimony;

               (g)     Expert witnesses and consulting experts retained or who are being

       considered to be retained in connection with this Action;

               (h)     Outside photocopying, graphic reproduction services, litigation support

       services, data processing services, or investigators employed by the parties or their

       counsel to assist in the litigation, and computer personnel performing duties in relation to

       a computerized litigation system; and

               (i)     Such other persons as hereafter may be designated by written agreement

       of the parties or by order of the Court.

       6.      Any party may at any time move the Count to exempt previously identified

Confidential Material from the provisions of this Order. Before filing a motion with the Court

any party objecting to the designation of any document as Confidential Material shall state the

objection by letter to counsel for the Producing Party or the party making the designation, and

the Producing Party shall then briefly explain in writing the basis for the designation. If the

objection cannot be resolved by agreement of counsel, the objecting party may move the Court to

resolve the issue. Reasonable notice shall be given by the movant to the Producing Party

sufficient to allow the Producing Party to object to such exemption. Until an objection to the

designation of a document has been resolved by agreement of counsel or by order of the Court

the document shall be treated as Confidential Material and subject to this Stipulation and Order.

       7.      Subject to the exceptions set forth in paragraph 3 above, if any person not a party

to this Action, including but not limited to any court, administrative agency or legislative body,



                                                  4
         Case 1:18-cv-12058-RGS Document 171 Filed 10/03/19 Page 5 of 9



other governmental entity, or party to any civil action, serves on a Receiving Party a subpoena or

other request, including but not limited to a request under the Freedom of Information Act, for

the production of Confidential Material or orders production of any Confidential Material by a

Receiving Party, its counsel or any other person in connection with the Action, such person shall

promptly notify the Producing Party in writing of such request, subpoena or court order by

delivering by hand or by electronic mail a copy of such request, subpoena or order and shall

notify the person or entity serving the request, subpoena or order that such material is covered by

this Stipulation and Order. Unless within twenty days after the Producing Party has been

notified of the request, subpoena or order, the Producing Party applies for an order from a court

of competent jurisdiction precluding the Receiving Party on whom the request, subpoena or

order was served from complying with such request, the Receiving Party shall be free to produce

the Confidential Material. If the Producing Party applies for such an order, the Receiving Party

on whom the request, subpoena or order was served shall not produce the Confidential Material

until after the Court rules on such application.

       8.      A Receiving Party who seeks to file with the Court any materials which have been

previously designated as comprising or containing Confidential Material, and any pleading, brief

or memorandum which reproduces, paraphrases or discloses Confidential Material, shall either:

               (a)     Provide all other parties and the Producing Party with seven (7) days’

       written notice of its intent to file such material with the Court, so that the Producing Party

       may file a motion to seal such Confidential Information. The Confidential Material shall

       not be filed until the Court renders a decision on the motion to seal. In the event the

       motion to seal is granted, all materials which have previously been designated by a party

       as comprising or containing Confidential Material, and any pleading, brief or



                                                   5
         Case 1:18-cv-12058-RGS Document 171 Filed 10/03/19 Page 6 of 9



       memorandum which reproduces, paraphrases or discloses such material, shall be filed in

       sealed envelopes or other appropriate sealed container on which shall be endorsed the

       caption of this Action, the words “CONFIDENTIAL MATERIAL — SUBJECT TO

       STIPULATION AND ORDER GOVERNING CONFIDENTIALITY OF

       DOCUMENTS” as an indication of the nature of the contents, and a statement in

       substantially the following form: “This envelope, containing documents which are filed

       in this case by (name of party), is not to be opened nor are the contents thereof to be

       displayed or revealed other than to the Court, the parties and their counsel of record,

       except by order of the Court or consent of the parties.”; or

               (b)     File with the court any documents previously designated as comprising or

       containing Confidential Material by submitting such documents to the Clerk of the Court

       in sealed envelopes or other appropriate sealed container on which shall be endorsed the

       caption of this Action, the words “CONFIDENTIAL MATERIAL — SUBJECT TO

       STIPULATION AND ORDER GOVERNING CONFIDENTIALITY OF

       DOCUMENTS” as an indication of the nature of the contents, and a statement in

       substantially the following form: “This envelope, containing documents which are filed

       in this case by (name of party), is not to be opened nor are the contents thereof to be

       displayed or revealed other than to the Court, the parties and their counsel of record,

       except by order of the Court or consent of the parties.”

       9.      All pleadings, briefs or memoranda which reproduce, paraphrase or disclose any

documents which have been previously designated by a party as comprising or containing

Confidential Material, shall identify such documents by the production number ascribed to them

at the time of production.



                                                 6
         Case 1:18-cv-12058-RGS Document 171 Filed 10/03/19 Page 7 of 9



       10.     This Stipulation and Order shall not be construed to affect in any way the

admissibility or use of any document, testimony or other information at trial or a pretrial hearing.

       11.      The conclusion of the Action shall not relieve the Receiving Party, its counsel, or

any person permitted access to the Confidential Material pursuant to this Stipulation and Order

from the obligations set forth herein, and the Court shall retain jurisdiction after the final

disposition of the Action for the purpose of any application to enforce the provisions of this

Stipulation and Order.

       12.     This Stipulation and Order shall remain in force and effect until modified,

superseded or terminated by consent of the parties, in a writing signed by the signatories hereto,

or by future Order of the Court. All parties to this Stipulation and Order hereby acknowledge the

Commission’s obligations under the Freedom of Information Act (“FOIA”), and agree that

nothing in this Order prevents the Commission from executing its legal duties under FOIA.

       13.     Within forty-five (45) days after entry of an Order terminating this Action,

including all appeals, copies of all Confidential Materials shall be destroyed by defense counsel.

This obligation shall not apply to pleadings, motions, briefs, supporting affidavits, attorney

notes, transcripts or Court opinions and orders (although this obligation shall apply to any

Confidential Materials appended to such documents). Moreover, in light of FOIA, this

obligation shall not apply to the Commission.

       14.     It is understood and agreed that the execution of this Stipulation and Order shall

not constitute waiver of the right of the parties hereto to raise or assert any objection heretofore

or hereafter raised or asserted including, but not limited to, defenses or objections with respect to

the admissibility, discoverability, relevance or use of any documents or their contents. It is

further understood and agreed that, although the Receiving Party agrees to be bound by this



                                                   7
         Case 1:18-cv-12058-RGS Document 171 Filed 10/03/19 Page 8 of 9



Stipulation and Order, its signing of this document does not constitute its concurrence with the

Producing Party’s characterization of documents as being proprietary or confidential. Entry of

this Stipulation and Order shall be without prejudice to any motion for relief from the provisions

hereto or to any other motion for further protection or restriction on the production, exchange or

use of any document or other information in the course of the Action.



Dated: October 2, 2019

Respectfully submitted,


SECURITIES AND EXCHANGE COMMISSION,
By its attorneys,

/s/ Kathleen Shields________________
Rebecca Israel
Kathleen Shields
Eric Forni
David M. Scheffler
Jonathan Allen
33 Arch Street, 24th Floor
Boston, MA 02110
Telephone: (617) 573-8904 (Shields direct)
(617) 573-8827 (Forni direct)
Email: shieldska@sec.gov; forniee@sec.gov


WB21 US INC., SILVERTON SA INC.,
WB21 NA INC, C CAPITAL CORP.,
WINTERCAP SA INC., B2 CAP INC.,
RAIMUND GASTAUER, B21 LTD., AND WB21 DMCC

By their attorneys,

/s/ Timothy Cornell_________________
Timothy Cornell
Patrick J. Dolan
Cornell Dolan P.C.
One International Place, Suite 1400
Boston, MA 02110
Phone: (617) 535-7763
tcornell@cornelldolan.com; pdolan@cornelldolan.com




                                                 8
     Case
      Case1:18-cv-12058-RGS
            1:18-cv-12058-RGS Document
                               Document170-1
                                        171 Filed
                                             Filed 10/03/19
                                                   10/02/19 Page
                                                            Page 99 of
                                                                    of 910



SO ORDERED:

Dated: ______________,
        10/3/2019      2019




 /s/Richard G. Stearns
HONORABLE RICHARD STEARNS
UNITED STATES DISTRICT JUDGE




                                      9
